Citation Nr: 1743095	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected osteochondritis desiccants, right knee, based on limitation of extension.

2.  Entitlement to an increased rating for service-connected osteochondritis desiccants, right knee, based on limitation of flexion.

3.  Entitlement to an increased or separate rating for service-connected osteochondritis desiccants, right knee, beyond that granted in the decision herein.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The below decision represents partial grants of the benefits sought based on the evidence of record.  However, as higher and separate ratings are available, the increased rating claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the increased rating claim, insofar as higher and separate ratings for the right knee continue to be sought, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The currently documented right knee disability symptoms include knee pain and limitation of motion, with flexion to 30 degrees at worst and extension to 40 degrees at worst.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 40 percent disability rating for osteochondritis desiccants, right knee, on the basis of limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2016).

2.  The criteria for entitlement to a 20 percent disability rating for osteochondritis desiccants, right knee, on the basis of limitation of flexion, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is taking immediate favorable action based upon the evidence of record.  Since higher schedular or separate ratings are available, the issue is also being remanded to fulfill VA's duty to assist in providing an adequate VA examination and obtaining additional VA treatment records to further develop the increased rating claim.  No prejudice inures to the Veteran by the favorable rating actions in the instant decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Increased ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's service-connected residuals osteochondritis desiccants, right knee are currently rated as 10 percent disabling under Diagnostic Code (DC) 5260.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5260, limitation of flexion of a leg warrants a 10 percent rating is if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  Id. 

As relevant, DC 5261 for limitation of extension of a leg provides a noncompensable when extension is limited to 5 degrees, a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004. 

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).

Private medical records from March 2010 reflect that the range of motion (ROM) for right knee extension was to 35 degrees and flexion was to 30 degrees.  

Private medical records from November 2010 show that the Veteran had right knee extension to 40 degrees and flexion to 30 degrees.  The clinician additionally reported that the Veteran had tenderness over the medial femoral condyle and mild varus alignment.  Some instability was noted.   

In February 2012, the Veteran was afforded a VA knee examination.  The examiner recited the pertinent medical history and conducted a physical examination.  As relevant, the Veteran exhibited right knee flexion to 100 degrees with endpoint pain and extension to 10 degrees with pain throughout.  Repetitive motion did not further limited movement.  The examiner noted functional impairment from less movement than normal, pain, disturbance of locomotion and interference with sitting, standing and weight-bearing.  She described functional impact on the Veteran's ability to move, stability and flexibility while running and prolonged standing, as well as ability to use stairs.  

In his April 2012 notice of disagreement (NOD), the Veteran asserted that the right knee ROM study from the VA examination was inaccurate.

During the March 2017 hearing, the Veteran reported that he continued to have pain relief treatment for his right knee.  He was unsure if all the private medical records were of record.  He stated that he had recurring flare-ups of right knee pain.    

In this case, it appears the RO did not consider the March and November 2010 private ROM studies as they were made more than one year prior to the December 2011 claim for increase.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining that 38 U.S.C.A. § 5110(b)(3) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").  However, given their proximity to the appeal period and the specificity of the range of motion findings, the Board finds these 2010 private medical records persuasive to show the requisite ROM limitations in right knee flexion and extension to warrant increased ratings.  The ROM studies from the 2010 private medical records contain examination findings recorded by medical professionals.  The fact that the ROM studies were recorded prior to the claim being filed does not diminish their probative value as they are relatively contemporaneous to the December 2011 claim for increase.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  For these reasons, the Board finds the 2010 private medical records to be probative evidence showing limitation of motion in right knee flexion and extension when the Veteran filed in his claim for increase in December 2011.  Id.; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board notes the greater ROM recorded at the February 2012 VA examination.  As discussed below, the February 2012 VA examination is not in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  This finding diminishes the probative value of recorded ROM studies in it.  Id.; Caluza, 7 Vet. App. at 510-511.  It does not otherwise directly contradict the 2010 ROM studies.  

Accordingly, the Board grants a separate 40 percent rating for right knee limitation of extension based upon the March 2010 and November 2010 private medical records showing limitation of right extension to 40 degrees and 35 degrees, respectively.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5261; VAOPGCPREC 9-2004.  The Board increases the currently assigned rating for right knee limitation of flexion to 20 percent based upon March 2010 and November 2010 private medical records both showing limitation of right knee flexion to 30 degrees.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5260.

 
ORDER

Entitlement to a rating of 40 percent for service-connected osteochondritis desiccants, right knee, on the basis of limitation of extension, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 20 percent for service-connected osteochondritis desiccants, right knee, on the basis of limitation of flexion, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The above rating actions are partial grants based upon the evidence of record.  Since higher schedular and/ or separate ratings are available, additional development is needed to comply with VA's duty to assist in obtaining medical records and furnishing an adequate VA examination.  

It appears that there are outstanding medical records.  The most recent VA treatment records are from March 2012.  At the March 2017 hearing, the Veteran reported recent medical treatment at the Tampa VA Medical Center (VAMC).  All pertinent VA treatment records from March 2012 to the present must be obtained, in addition, to any private medical treatment sufficiently identified by the Veteran.  

Then, the February 2012 VA knee examination is inadequate for adjudication purposes.  Painful right knee motion is at issue.  38 C.F.R. § 4.59.  The February 2012 VA knee examination report does not include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; Correia v. McDonald, 28 Vet. App. 158 (2016).  Moreover, the Veteran has reported flare-ups of right knee pain, which potentially could substantiate findings for greater motion loss.  Id.; see February 2012 VA examination; March 2017 hearing transcript.  The February 2012 VA examiner does not attempt to estimate additional motion loss in terms of degrees or explain why this estimate cannot be given, contrary to the decisions of the Court including, recently, Sharp v. Shulkin, Slip Op. No. 16-1385 (September 6, 2017).  For these reasons, another VA examination is necessary as instructed below.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for his right knee disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for his right knee disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  Attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain from the Tampa VA Medical Center (VAMC) (and any associated facilities), all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records concerning his right knee disability, since March 1, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After completing the actions above and associating any newly generated medical records with the electronic claims folder, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the ranges right knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing with a comparison study to the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to right knee flexion and extension:

What is the extent of any additional limitation of right knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?  

In answering the question, the examiner must elicit information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment of flare-ups from the Veteran in accordance with the VA Clinician's Guide, Ch. 11.  

If the examiner is unable to estimate functional loss in terms in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran's during a period of flare-up.  See Sharp v. Shulkin, Slip Op. No. 16-1385 (September 6, 2017).  

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran and his representative are given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


